CAMERON, Chief Justice.
This is a petition for review from a decision of the Court of Appeals which upheld a ruling of the trial court that the petitioner, Arizona College of the Bible, Inc., was required to make wage reports and contributions under the Employment Security Act of Arizona.
The only question before this court is whether the exemption portion of the Act applies to the petitioner.
The Arizona College of the Bible, Inc., is an Arizona corporation independent of any church, convention or association of churches. As its name implies, the school offers students an education in the Bible and the subjects offered relate to the Bible and Christian doctrine. The objectives of the Arizona College of the Bible are to prepare students for the ministry and to prepare those who will not become ministers to be better workers in their own church activities. The school offers six courses in Bible, two in Theology, six in Christian Education, three in Christian Missions, five in Church Music, two in Pastoral Studies, and one in Biblical Languages. General educational subjects such as English, Mathematics and Science are not of*218fered. Of the revenue received by the Arizona College of the Bible, 49% is derived from tuition, 8% from the sale of books and rentals, and 43% from individual and church donations of which most is from individuals rather than churches. The school is exempt from the payment of Federal Income Taxes pursuant to 26 U.S.C. 501(c)(3) and has been classified by the Internal Revenue Service as an educational institution pursuant to 26 U.S.C. 170(b)(l)(A)(ii). The school is exempt from payment of Federal Unemployment Taxes under 26 U.S.C. 3306(c)(8).
The Arizona College of the Bible contends that it is exempt from making wage reports and contributions under the Employment Security Act of Arizona since it does not have four or more non-exempt employees working for the school. A.R.S. § 23—615(6)(b)(ii). To arrive at this conclusion, two of Arizona College of the Bible’s staff members, an administrator and an instructor who are licensed ministers, must be considered exempt as performing duties of a minister. A.R.S. § 23-615(6)(d) provides:
“(d) For purposes of this paragraph, the term ‘employment’ does not apply to service performed:
******
“(ii) By a duly ordained, commissioned, or licensed minister of a church in the exercise of his ministry * *
It is conceded the two ministers are “duly ordained, commissioned, or licensed minister[s].” The only question we have is whether the two ministers are acting “in the exercise of [their] ministry” when they are teaching or working for the Arizona College of the Bible. We believe they are.
A minister teaching a religious subject in a religious school can also be acting in the exercise of his ministry even though he is not conducting sacerdotal functions. It is not the fact that they are ministers that is controlling, but the fact that they are ministers teaching religious subjects. Teaching of the Bible and Christian doctrine is and has been an exercise of a person’s ministry throughout antiquity. The great religious leaders of the world have been teachers as well as leaders in religious services. We believe that teaching at the Arizona College of the Bible is an exercise of one’s ministry.
A similar argument can be made on behalf of a minister who chooses to exercise his ministry in the apparently secular function of an administrator of a religious educational institution. Even though the content of the work is not of the same religious nature as that of the teacher, both share the same ultimate goal, the religious purpose specifically articulated by the institution. It is unreasonable to say that a minister can only contribute his talents to such an institution in the classroom. In this situation, an administrator is also acting in the exercise of his ministry.
The Arizona College of the Bible also contends that it is exempt by the provisions of subsection (6)(d)(i) which reads:
“For purposes of this paragraph, the term ‘employment’ does not apply to service performed:
******
“(i) In the employ of a church or convention or association of churches, or an organization which is operated primarily for religious purposes and which is operated, supervised, controlled, or principally supported by a church or convention or association of churches; * *
The Court of Appeals reasoned that since the Arizona College of the Bible was not operated, supervised, controlled or principally supported by a church, or a convention or association of churches, it did not come under the provision of the statute. Since we have disposed of this matter as indicated above, we need not consider the applicability of this subsection of the statute at this time.
The opinion of the Court of Appeals, 119 Ariz. 542, 582 P.2d 188 (App.1977) is vacated, decision of the trial court is reversed, and the matter is remanded for further proceedings consistent with this opinion.
HAYS and GORDON, JJ., concurring.